                                                               y                                        x a ys om jo, jy, sya
AO 106(Rev.04/10)ApplicationforaSearchWarrant         . . '               :                                   AyAaj ' '       ssjysy
                                                                    .                                               u:o
                                U NITED STATES D ISTRICT C OURT                                                  JUL 112219
                                                            forthe                                              Ju        c.   Ey clzax
                                                W estern DistrictofVirginia                                    SY;        w,
                                                                                                                          EP
            ln theM atterofthe Search of
                                                              )
       (Briejlydescribethepropertytobesearched                )
        oridenth thepersonbynameandaddress)                   )          Cas 1.79 < An
          9 Eagle Ridge Lane,Galax,Virginia                   )
                                                              )
                                                                                  .
                                                                                      eNo.         U
                                                              )
                                      APPLICATION FOR A SEARCH W ARR ANT
        1,afederal.law enforcementofficeroran attorney forthegovernment,requestasearchwarrantand state under
penaltyofperjurythatIhavereason'tobelievethatonthefollowingpersonorproperty(identh thepersonordescribethe
propertyto besearchedandgiveitslocationl:
 See Attachm entA
locatedinthe           Western           Distrlctof                Virginia                  ,thereisnow concealed(identh the
personordescribethepropert
                         ytobeseizedl.
                                     .
 SeeAttachm entB

        ThebmsisforthesearchunderFed.R.Crim.P.41(c)is(checkoneormore):
              f evidenceofacrime;                                      '
              W contraband,fruitsofcrime,orotheritemsillegallypossessed;
              W propertydesignedforuse,intendedforuse,orusedincommittingacrime;
              E
              D aperson to be arrested ora person who isunlawfully restrained.
        Thesearch isrelated to aviolation of:
           CodeSection                                                OJ/JnJCDescrètion
                                                                              -

      Title18,USC,922(d)(1)'
                           ,                Sell
                                               /givefirearm toapersonknowingorhavingreasonablecausetobelievethat
      Title26,USC 5861(d)                   suchpersonhasbeenconvictedofacrimepunishable byimprisonmentforaterm
                                            exceeding one year;receives/possessesan unrëgi
                                                                                         stered firearm
        Theapplication isbased on thesefacts:
       See AttachilentC
         V Continuedontheattachedsheet.
         ED Delayednoticeof     days(giveexactendingdateifmorethan30days:                                            )isrequested
            under18U.S.C.j3103a,thebasisofwhich issetforthontheattachedsheet.

                                                                                         Applicaht's signature

                                                                        i icoA-rta,reu Y œ uo ATkr f.< .             ..
                                                                                         Pri
                                                                                           ntednameandtide
Sworn tobeforem eand signed in my presence.
          4
oate:         11 lq                                                                          Judge'
                                                                                                  ssignature
                               <.
City and state:                                                    Q
                                                                                         Pri
                                                                                           nted namean title                        '

         Case 1:19-mj-00087-PMS Document 1 Filed 07/11/19 Page 1 of 7 Pageid#: 1
                                A FFID AV IT IN SU PPO R T O F A N
                             APPLICA TIO N UN D ER RU LE 41 FO R A
                              W A R R AN T TO SEA R CH A N D SEIZE

    Upon irlformation and belief,theresidenceofTony Ray THOM PSON located at9 EagleRidge
    Lane,Galax,Virgirliaispresently being used in furtheranceoffederalfirenrmsviolations,
    specitkallyTitle18,USC 922(d)(1)(GAnypersonsells/givesafirearm toapersonknowingor
    havingreasonablecauseto believethatsuch person hasbeen convicted in any courtofa crim e
    punishablebyimprisonmentforaterm exceedingoneyear''andTitle26USC 5861(d)
    (çReceive/possessan NFA firearm notregisteredto him in theN ationalFirenrmsRegistration
    and TransferRecord.''
     Inm aSpecialAgent(SA)withtheBureauofAlcohol,Tobacco,FirennnsandExplosives
    (ATF)f'
          rom December2009tothepresent.PriortobecominganATFAgent,IservedasaState
    Trooperw ith the W estV irginia State Police from 2003-2009.Ihave received training atthe
    W estVirginiaStatePoliceAcademy,FederalLaw EnforcementTrainingCenter(FLETC),and
    theATF NationalAcademy in variousinvestigativetechniquesto include preparation ofsearch
    warrants.AsaStateTrooperand SpecialA gent,Ihaveparticipated in nllm erousinvestigations
    involving theseizure ofvariousfirearm s,controlled substances,the seizure ofrelatedrecords
    and othertypesofevidencethatdocum entacrim inalorganization'sactivitiesand haveutilized a
    variety ofinvestigativetechniquesandresotlrces,includingphysicalwld electronicsurveillance,
    confidentialinform ants and cooperating sources.
3. Theinformation contained inthisaffidavitisbased solely on my personalknowledgeand
    inform ationprovidedto m eby otherlaw enforcem entofficersand individuals.The inform ation
    in thisaffidavitisprovidedforthelimited pup ose ofestablishing probablecause.The
    inform ation is nota com plete statem entofa11the factsrelated to thiscase.


                                         PR O BA BLE CA U SE

4. OnJtme18,2019,aconfidentialinformant,hereafterreferredtoasthe(C1),contactedmembers
   oftheTwinCountyHIDTA DrugTaskForce(DTF)aboutanindividualdistributingfireal'msto
    prohibited persons.




       Case 1:19-mj-00087-PMS Document 1 Filed 07/11/19 Page 2 of 7 Pageid#: 2
5. TheC1stated hehadplzrchasedm ultiplefireannsin thepastfrom Tony 2.ay TH OM PSON of9
    Eagle Ridge Lane,Galax,V irginia.TH OM PSON was aw are the C1had served tim e in prison,
    w as a convicted felon,and therefore could notlegally possess firearm sdue to his crim inalpast.
    TheC1mentionedhehadpurchased firearm sfrom THOM PSON whilebeing prohibited and had
    shotfully-automatic firenrmswith THOM PSON during histen-yearrelatibns/p with
    THOM PSON .TheCIadvised m embersoftheTwin County DTF hehad comm tmicatedwith
    THOMPSOM aboutseveralfirenrmshepossessedandcouldpurchaseGreannsdirectlyfrom
    TH O M PSON .
6. O n June 18,2019,atthe direction of1aw enforcem ent,the'clcontacted TH OM PSON about
    purchasing severalfirearm s.THO M PSON agreed to sellthe C1tw o SK S ritles and a .45 caliber
    pistolfor$1200.00.
7. Following theagreem ent,theClwasprovided arecording device and $1200.00 bytheTwin
    County DTF.TheCIwasthen surveilled by law ellforcem entashetraveled to THOM PSON 'S
    residencelocated at9 EagleltidgeLane,Galax,Virginia.Once attheresidence,the C1m etwith
    THOM PSON insidetheresidence.During theensuing conversation,theCIand THOM PSON
    discussed theCIbeingprohibited from possessing fireat'm sandthefactthe C1could not
    purchase firennnsthrough legalchannels.THOM PSON told theCIifhe wereaskedby 1aw
    enforcem entwherethefirenrmscnme from hewasnotto tellthem wherethey cnm efrom and if
    anyone asked him ifhe soldthefirenrmstothe CIhewould deny atly knowledgeofthe
    transaction.THOM PSON stated thiswasthesam eagreementhehad with hisneighborsshould
    any firearm she sold be recovered.
8. Attheconclusion ofthetransaction,THOM PSON collectedthefirearm sand severalm agr ines
                                      !
    and dem onstrated how to load the 100 rotmd drum m agazine.THOM PSON also inquired ifthe
    CIwould beinterested in purchasing aballisticvestheowned for$200.00thatwasdesignedto
    stop rifle rounds.
    Following thepurchase,theCIlefttlteresidenceandwassurveilledby 1aw enforcem entto apre-
    determ ined location where the evidence w as secured.The follow ing evidence w aspurchased
    9om TH O M PSON on Jtm e 18,2019:
        * N orinco SK S 7.62 caliberrifle,serialnum ber240019638
           N orinco SK S 7.62 caliberrifle,serialnum ber22029047
        * Box containing 12 SK S m agazines



       Case 1:19-mj-00087-PMS Document 1 Filed 07/11/19 Page 3 of 7 Pageid#: 3
'




            * Tâtu'uslntem ational.45 caliberpistol,serialnumberN YC69117
            * 13 roundsof7.62 am m unition
            * 17 roundsof.45 caliberam munition
!
:                              .                 .




        AnNCIC queryontheaforementtonedfirçnnnsrevealedthepurchasedNorincoSKSriflewith
        serialnumber29047wasreported stolenbytheBedford CotmtySheriff'sOfficein Shelbyville,
        TN.Thedateofentry was1996.                                         2
                      .                .

        On June25,2019,the CIm etwith m èmbersoftheTwin County DTF afterr anging a second
        purchase offirearm s from TH O M PSON .TH OM PSON agreed to sellthree pistols and a ballistic
        vestto theCIfor$650.00
    12. The CIwasprovided arecording devicè and $650.00 by theTwin Cpunty DTF.The CIwasthen
       surveilledbylaw enforççpenttotheTHOM PSOM'Sresidende.Onceinsidetheresidence,theCI
       andTHOMPSON engagedinaconversattonaboutsrennnsandthebaliisticvest.THOMPS
                                                                  .           î
                                                                                     ON
                                                                                     .

       stated hewas 80% stlreoneofthe fireannsw asn't.
                                                     stolen and theballisticvesthad been modified
                              .    J       . .       '        .       :                            '
       to a level4 and could stop ritle rotm ds;TH O M PSON stated he gotone pfthe firenrm sfrom a boy
       who had a rough pastbutw asgoing to chlzrch now ào asfar as he knew the firenrm wasnot
       stolen.Followingthepuwhase,theCIlefttheresidenceandwassurveilledbylaw enforcemenito
       apre-determ inedlocation where the evidenceFassectlred.The.folloFing evidence was
       purchased from TH OM PSON on Juùe 25,2019:
           * Cobra.380 caliber,srrialmlmber'CP058862
           * HeritageRl
                      evolver.22caliber,serialnlzmber1708753
           @ RossiRevolvdr,serialnum be'
                                       r57499


           Case 1:19-mj-00087-PMS Document 1 Filed 07/11/19 Page 4 of 7 Pageid#: 4
        * Ballisticvestwith cernm icplate.




    Following the purchase,the CIw as interviewed abouthis interactions w ith TH OM PSON .The
    CIstated he observed two additionalfirenrmsinsidethehom e:a 1911stylepistol,and apistol
    grip shotgun.HeadvijedTHOM PSON askedifhewantebtoptlrchasetheshotgun.TheCI
    added THOM PSON had alargesafe insidethehom eand càbinetscontainingnumerousfireanns
    parts.
    TheC1stated in 2009-2010 THOM PSON toùk in an AR-15 riflethathad been stolen dtlring a
    localburglaryby CodySizemore.TheCIadvisedTHOMPSON hadhisVietnam friendchange
     severalpartsto theritlebuttheAR-15 riflewasstillpresentin THOM PSON 'Shom eandhe
                         .                         .
                                                                        '


     could identify itbecauseithad originally been painted in a desçrtcamouflage colorbuthad been
    repaintedblack.TheCIalsomentionedTHOV PSON wasinpossessionofafull-autoA11.
                                                                             -47
    ritle.TheC1advised hehad personally seen theritleinsidetheresidence and had observed a
                                     .
                                         -   '                      '


    ihird position on therifle'sselectorswitch,which would indicatethecapabilityto function in a
     fully-automatic mode.The C1advised tlzisriflew asalso currently presentinsideTHOM PSON 'S
    residence.
    A searchofATFNationalFireanm Act(NFA)DatabaserevealedTHOM PSON doesnothave
    anymachinegtmsorsilencersregilteredtohim.
16. Iknow tllrough m y training,knowledgeand experience,includipgpreviousinvestigationsand
     discussionswith otheragents,thatpersonsinvolved inthe illegaldistribution offirearmsand
    narcotics often keep and m aintain recordsoftheirvariousillegalactivities. Such records are



       Case 1:19-mj-00087-PMS Document 1 Filed 07/11/19 Page 5 of 7 Pageid#: 5
regularly concealedinplacesconsidered sectlre bytraffickers,including theirautom obile,
residence,office,on his/herperson,in warehousesand storagelockers. Theserecordstake
variousforms.Documentscommonlyconcealeébytraffickers,includebutarenotlimitedto
                                                         '
                                              ..                           .

notesin code,depositslips,wiredm oney transactions,savingspassbooks,hidden bnnk
accounts,photographsofco-conspirators,variousform s6fcom mercial'
                                                                paper,personaladdress
books,notebooks,records,receipts,ledgers,travelreceipts(rentalreceipts,airlinetickets,bus
tickets,and/ortrain tickets)bothcommercialandprivate,moneyordersandotherpapersrelating
to the oidering,transportation,saleand distribution ofcontrolled dangeroussubstancesorother
such docmnentswhich willcontain identifying dataon theco-conspirators.Personsinvolved in
narcoticsand freannstra'fficking often maintain ledgersorcomparablerecordsdocplmenting
transactionsand supply sources,aswellasreceiptsforfirearmsptlrchases,firearmsrangetime
and boxesfrom firearm purchases.Thoseinvolved in narcoticsand firearm strafficking also
often keep theproceedsfrom theirnarcoticsand firearmstrafficldng,and/orthefinancialrecords
reflecting the proceeds,in theirresidences.
In addition,based on m y knowledge,training and experience,firearm straffickersfrequently use
cellulartelephones,com mllnication devices,and otherelectronicm ediastoragetofurthertheir
illegalactivitiesand frequently m aintain num erous such electronic devices in an effortto conceal
theiractivities. Based upon your affiant'straining,experience and participation in this and other
narcotics investigations,Iknow the follow ing:


  a.Fireanns traffickers frequently m aintain books, ledgers, records and other documents
     relating to the m anufacmre,'transportation, possession, and distribution of controlled
     substances. Such docllm entation is frequently m aintained w here the traffickers have ready
     accessto it,including theirhomes,offices and electronic devices such ascellularphones,
     pages,personaldigitalassistants(çTDAs'') orttsmart''phones.

  b.Fireann traftickers com m only m aintain books,records and other docum ents or item s that
     identify and contain the nnm es,addresses and/or telephone orpager num bers ofassociates
     in their narcotics trafticking activities, including, but not lim ited to cellular telephones,
     Pagers,PDA S,and çcsm art''phones.




   Case 1:19-mj-00087-PMS Document 1 Filed 07/11/19 Page 6 of 7 Pageid#: 6
  c.Firearm traffickers often use cellular telephones,pagers,PDAS,or Etsm art''phones,to
     conducttheirbusinessand to store inform ation such asnnm es,addresses,phone nllmbers,
     and logsoffirearm s sales.


  d.Firearm traffckers often also keep records of their activities, including the amotmts
     provided and any fundsowed. They also generally keep infonnation aboutco-conspirators
     on-hand,includingphonenllmbersand othercontactinform ation.



                                     C O N C LU SIO N


Based upon thefactssetforth above,Ibelievethereisprobablecausefortheissuance ofasearch
w arrantforthe residence ofTony Ray TH OM PSON ,located at9 Eagle Ridge Lane,G alax,
Virgirliaand any vehicleslocated ontheproperty oflocated at9 EagleRidgeLane,Galax,
                           '
                   .

Virginiaw ithin the W estem D istrictofV irginia.

Ideclareunderthepenaltyofperjurythattheforegoingistrueand accuratetothebestofmy
knowledgeandbelief.Executed on July 1 ,2 19.
                                        ....




           .   *                                              II


       J athan A.Tabor,SpecialAgent,(ATF)                     D ate




       Subscribed and sworn tobeforem e,thisthe
                                                    /                   l
                                                               y ofJu1 ln Abingdon,
       Virginia


                                                        Judge pam ela M eade sargent

                                                        *


   Case 1:19-mj-00087-PMS Document 1 Filed 07/11/19 Page 7 of 7 Pageid#: 7
